Name: 2002/803/EC: Council Decision of 8 October 2002 amending Decision 1999/78/EC on the conclusion of an Agreement on Mutual Recognition between the European Community and the United States of America
 Type: Decision
 Subject Matter: America;  European Union law;  European construction
 Date Published: 2002-10-16

 Avis juridique important|32002D08032002/803/EC: Council Decision of 8 October 2002 amending Decision 1999/78/EC on the conclusion of an Agreement on Mutual Recognition between the European Community and the United States of America Official Journal L 278 , 16/10/2002 P. 0022 - 0022Council Decisionof 8 October 2002amending Decision 1999/78/EC on the conclusion of an Agreement on Mutual Recognition between the European Community and the United States of America(2002/803/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first subparagraph, first sentence, and Article 300(3), first subparagraph, first sentence, and (4) thereof,Having regard to the proposal from the Commission,Whereas:(1) In order to ensure the efficient operation of the Agreement on mutual recognition between the European Community and the United States of America(1) (hereinafter referred to as the "Agreement") it is necessary to amend Decision 1999/78/EC(2) in order to empower the Commission to take all necessary measures for the operation of the Agreement.(2) The Council should retain the power to decide on amendments to the main body of the Agreement,HAS DECIDED AS FOLLOWS:Sole ArticleArticle 3 of Decision 1999/78/EC shall be replaced by the following: "Article 31. The Commission shall represent the Community in the Joint Committee provided for in Article 14 of the Agreement, and in the Joint Sectoral Committees established by the Sectoral Annexes, assisted by the special Committee designated by the Council. The Commission shall proceed, after consultation with this special Committee, to the appointments, notifications, exchanges of information and requests for information specified in the Agreement.2. The position of the Community with regard to decisions to be taken by the Joint Committee shall be determined, with regard to amendments to the main body of the Agreement in accordance with Article 14(4)(g) and Article 21(2) of the Agreement, by the Council, acting by qualified majority on a proposal by the Commission.3. The position of the Community in the Joint Committee or Joint Sectoral Committees in all other cases shall be determined by the Commission, following consultation of the special Committee referred to in paragraph 1."Done at Luxembourg, 8 October 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 31, 4.2.1999, p. 3.(2) OJ L 31, 4.2.1999, p. 1.